Citation Nr: 1120206	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  02-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a perforated right kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 1997 rating decision of the Fargo, North Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).

An October 2009 Board decision denied, in pertinent part, entitlement to an initial rating in excess of 10 percent for residuals of a perforated right kidney.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, upon a July 2010 Joint Motion For Partial Remand, promulgated an Order on July 8, 2010 that (essentially) vacated that part of the Board's October 2009 decision that denied the claim of entitlement to an initial rating in excess of 10 percent for residuals of a perforated right kidney.

This case was most previously before the Board in September 2010 and was remanded for the purpose of affording the Veteran a VA examination.

The Veteran was afforded a hearing before the Board in August 2002, before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  In March 2006, the Board advised the Veteran by letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal. 38 C.F.R. § 20.707.  In April 2006 the Veteran declined the offer for another hearing.

The Board does not find that the Veteran (or the evidence of record) has raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).

FINDING OF FACT

Throughout the rating period on appeal, the Veteran's residual disability of a perforated right kidney has been manifested by complaints of right flank pain with no limitation of function of the part affected.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of a perforated right kidney have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (prior to and from August 30, 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 4.7, 4.115a, 4.118, Diagnostic Codes 7801-7805 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the April 1997 rating decision granted service connection for the Veteran's residuals of a perforated kidney, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's disability on appeal, the relevant criteria have been provided to the Veteran, including in a June 2007 statement of the case, a November 2008 VCAA notice letter, and in March 2009 and February 2011 supplemental statements of the case.  In November 2008 VA provided the Veteran notice on effective date and disability rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  In accordance with the instructions in the September 2010 Board remand, the Veteran was scheduled for a VA examination that was to address the medical mattes presented by this appeal.  The Veteran did not report to his scheduled December 2010 VA examination, and did not request that another VA examination be scheduled.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board finds that there has been substantial compliance with its September 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

An April 1997 rating decision granted the Veteran service connection for residuals of removal of a small piece of kidney (perforated right kidney), pursuant to 38 U.S.C.A. § 1151.  The Veteran was awarded a noncompensable rating, effective October 23, 1996, the date of the receipt of his claim.  In a November 1997 Hearing Officer's decision, the Veteran was awarded a 10 percent rating (under Diagnostic Code 7804), effective October 23, 1996, for his service-connected residuals of a perforated right kidney.  The 10 percent rating assigned by the RO recognized that the Veteran had right flank pain and rated his disability as analogous to a painful scar.

Under the law as in effect prior to August 30, 2002, Diagnostic Codes 7803 and 7804 provided a 10 percent rating (the maximum allowed under these diagnostic codes) for scars which were superficial, tender and painful on objective demonstration or for superficial scars which were poorly nourished, with repeated ulceration.  Further, a disability evaluation of 10 percent or more could be assigned under Diagnostic Code 7805, which provided for an evaluation of scars based upon limitation of function of the part affected.

Effective August 30, 2002, Diagnostic Code 7805, a provision which could offer a rating in excess of 10 percent, provides for rating scars on limitation of function of the affected part.

The Board notes that effective October 23, 2008, the portion of the Rating Schedule pertaining to the rating of skin disorders (38 C.F.R. § 4.118) was revised.  Under the criteria of revised Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, a 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.

Under the criteria of Diagnostic Code 7802, a 10 percent rating is the only rating assignable.

Under the criteria of revised Diagnostic Code 7804, a 20 percent rating requires three or four scars that are unstable or painful.  Under the criteria of revised Diagnostic Code 7805, effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

In October 1996 the veteran underwent a liver biopsy.  It was later determined that the Veteran had a small piece of his kidney removed as well at the time of the liver biopsy.

At an August 1997 VA examination, the Veteran complained of increased kidney pain.  Examination revealed that the Veteran had right flank pain.  The diagnosis was history of liver biopsy with inadvertent right kidney puncture with retroperitoneal bleed, and residual right flank pain.

A July 2004 VA record noted that the Veteran denied flank pain.  A July 2008 VA review of systems noted no complaints related to the Veteran's perforated right kidney, and a November 2008 VA primary care clinician note revealed that the Veteran complained of abdominal pain.

An October 2010 private record reflects that the Veteran complained of "problems off an[d] on since surgery on his bladder and possible complication with this kidneys.  Ever since he has had difficulty with frequency of urination, especially during the night."  The Veteran denied any renal colic or kidney stones.  Examination revealed a soft, essentially normal abdomen, and the Veteran's urinary system indicated normal sphincter tone.  The assessment include nocturia.

The Board here notes that the evidence reveals that the Veteran's service-connected disability is essentially manifested by complaints of right flank pain.  The evidence of record does not show that the Veteran's right flank pain results in any limitation of function or motion of any affected part.  As such, a rating in excess of 10 percent under any applicable Diagnostic Code at any time period is warranted.

The Board here observes that the October 2009 Board decision denied entitlement to service connection for kidney infections and spasms, claimed as secondary to service-connected residuals of a perforated right kidney.  The parties agreed (July 2010 Joint Motion For Partial Remand) that that claim should be affirmed.

The July 2010 Joint Motion observed (page 3) that there was "sufficient medical evidence of record to indicate that the Appellant's urinary frequency could be related to his kidney condition," so as to invoke the applicability of 38 C.F.R. § 4.115a.  While the Veteran was scheduled for a VA examination that was to address the issue of the Veteran's urinary frequency, the record reveals that the Veteran did not report to his December 2010 scheduled VA examination, and did not request that another VA examination be scheduled.  The Board notes that no healthcare professional (including the August 1997, July 2004, and January 2006 VA examiners, or the November 2010 private examiner) have indicated that the Veteran's urinary problems are related to the Veteran's service-connected perforated kidney disability.  As such, the Board finds that the provisions of 38 C.F.R. § 4.115a, relating to renal or voiding dysfunctions, are not applicable.

In sum, the Board finds that the preponderance of the evidence is against an initial ratings in excess of 10 percent for the Veteran's disability on appeal.

The Board finds that the Veteran is competent and credible in his reports of right flank pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the rating currently assigned.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, as the Veteran simply does not have the necessary medical training and/or expertise, he is not competent to opine as to whether he has, or has developed, chronic urinary disability as a result of his service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected disability on appeal is not so unusual or exceptional in nature as to render the schedular ratings inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his service-connected disability.  The evidence does not reflect that the Veteran's right flank pain has caused marked interference with his employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

An initial rating in excess of 10 percent for residuals of a perforated right kidney is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


